People v Davis (2015 NY Slip Op 03261)





People v Davis


2015 NY Slip Op 03261


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Acosta, J.P., Saxe, Moskowitz, Richter, Feinman, JJ.


301/12 14845 525/13 14844

[*1] The People of the State of New York, Respondent,
v Alexander Davis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Judith Lieb, J.), rendered September 27, 2013, convicting defendant, upon his pleas of guilty, of two counts of attempted robbery in the second degree, and sentencing him to an aggregate term of four years, unanimously affirmed.
Although we do not find that defendant made a valid waiver
of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK